DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 12/17/2021 has been entered and considered. Upon entering, Claims 2-24 are pending, and claims 2, 7, 8, 9, 13, 20, 21, 23, and 24 have been amended.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed on 12/17/2021 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 2, 6, 7, 13, 14, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being participated by Greer (US 2014/0368899).
	Regarding claim 1, Greer teaches a power distribution and communications system for providing power and communications to optically switchable windows in a building (see figures 1-3), the power and communications distribution network comprising: a control panel (fig. 3: 106, 108) comprising a power supply and one or more ports connected to the power supply (see par. [0008-0009] and [0016]; each controller/interface panel is connected to a central power source in the building. The central power source is generally an alternating current source that is converted to direct current low voltage power using a standard converter. The direct current low voltage power is then run over a power line throughout the building; and at least one of the plurality of local power supplies may be electrically connected to at least one of the window control circuits via an electrical splitter); a primary power insert line connected to the one or more ports of the control panel (see figure 3, the right side connection from 108 to splitters 110); a secondary power insert line connected to the one or more ports of the control panel (see figure 3, the left side connection from 108 to splitters 110); a trunk line (see par. [0009]; the splitters are serially connected along a trunk line) connected to the primary power insert line at a first location of the trunk line (see figure 3, the right side connection from 108 to splitters 110) and connected to the secondary power insert line at a second location of the trunk line (see figure 3, the left side connection from 108 to splitters 110), the second location different from the first location (see figure 3), the trunk line comprising a plurality of conductors (see figures 2-3; and par. [0008]-[0009] and [0033]; several controllers are connected to the central power 
	Regarding claim 6, furthermore Greer discloses the power distribution and communications system, wherein the plurality of conductors of the trunk line include at least a first conductor configured to convey power and a second conductor configured to convey communications, (see figure 2 and par. [0009]).
	Regarding claim 7, furthermore Greer discloses the power distribution and communications system, wherein each drop line is configured to provide electrical 
	Regarding claim 13, furthermore Greer discloses the power distribution and communications system, wherein the power and communications provided to the one or more of the optically switchable windows provide class 2 power, (see figure 3 and [0031]; the wiring architecture includes a bank of smaller (i.e., 100 watts or less) Class 2 DC power supplies, and each of the power supplies is electrically connected to a building power supply, which may run throughout the building).
	Regarding claim 14, Greer teaches a kit for installing a power distribution and communications system for providing power and communications to a plurality of optically switchable windows in a building (see figures 1-3), the kit comprising: a control panel (fig. 3: 106, 108) comprising a power supply and one or more ports connected to the power supply (see par. [0008-0009] and [0016]; each controller/interface panel is connected to a central power source in the building. The central power source is generally an alternating current source that is converted to direct current low voltage power using a standard converter. The direct current low voltage power is then run over a power line throughout the building; and at least one of the plurality of local power supplies may be electrically connected to at least one of the window control circuits via an electrical splitter); a primary power insert line configured to be connected to the one or more ports of the control panel (see figure 3, the right side connection from 108 to splitters 110); a secondary power insert line configured to be connected to the one or more ports of the control panel (see figure 3, the left side connection from 108 to splitters 110); a trunk line (see par. [0009]; the splitters are serially connected along a 
	Regarding claim 18, furthermore Greer discloses the kit, wherein the plurality of conductors of the trunk line include at least a first conductor configured to convey power and a second conductor configured to convey communications, (see figure 2 and par. [0009]).
	Regarding claim 22, furthermore Greer discloses the kit, wherein the power supply is a class 2 power supply, (see figure 3 and par. [0031]; the wiring architecture includes a bank of smaller (i.e., 100 watts or less) Class 2 DC power supplies, and each of the power supplies is electrically connected to a building power supply, which may run throughout the building).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 3-5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Malkowski et al. (US 2003/0072144).
	Regarding claim 3, Greer teaches the power distribution and communications system of claim 2, but Greer does not explicitly teach further comprising a plurality of connectors connected between the plurality of drop lines and the trunk line, each connector of the plurality of connectors providing an electrical path between the trunk line and a respective one of the plurality of drop lines.
Malkowski teaches a trunk cable having a plurality of conductors, wherein a trunk cable assembly is provided within the trunk wireway, while a drop cable assembly, coupled to the trunk cable assembly, extends through each drop wireway so a plurality of drop cables are coupled to the trunk cable, wherein connectors are provided, as indicated above, for interfacing the trunk and drop cable assemblies with one another, wherein for example, the trunk cable assembly interfaces with each drop cable assembly via a splice cable and a connector which provides electrical continuity between power and data conductors of the trunk and drop cables, (see figure 1; [0029], [0032]; and claims 1 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malkowski into the power distribution of Greer for the purpose of improving a technique for supplying power and data signals to panel mounted components includes distribution of power and data conductors in a trunk wireway.
Regarding claim 4, furthermore Greer discloses the power distribution and communications system, wherein the plurality of connectors comprise T-connectors and/or Y-connectors, (see figure 2, splitters 30).
Regarding claim 5, Greer teaches the power distribution and communications system of claim 2, but Greer does not explicitly teach wherein the plurality of conductors of the trunk line include at least one conductor configured to convey both power and communications.
Malkowski teaches the plurality of conductors of the trunk line include at least one conductor configured to convey both power and communications, (see figure 1; [0029], [0032]; and claims 1 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malkowski into the power distribution of Greer for the purpose of improving a technique for supplying power and data signals to panel mounted components includes distribution of power and data conductors in a trunk wireway.
Regarding claim 15, Greer teaches the kit of claim 14, but Greer does not explicitly teach further comprising a plurality of connectors configured to be connected between the plurality of drop lines and the trunk line, each connector of the plurality of connectors configured to provide an electrical path between the trunk line and a respective one of the plurality of drop lines.
Malkowski teaches a trunk cable having a plurality of conductors, wherein a trunk cable assembly is provided within the trunk wireway, while a drop cable assembly, coupled to the trunk cable assembly, extends through each drop wireway so a plurality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malkowski into the kit of Greer for the purpose of improving a technique for supplying power and data signals to panel mounted components includes distribution of power and data conductors in a trunk wireway.
Regarding claim 16, furthermore Greer discloses the kit, wherein the plurality of connectors comprise T- connectors and/or Y-connectors, (see figure 2, splitters 30).
Regarding claim 17, Greer teaches the kit of claim 14, but Greer does not explicitly teach wherein the plurality of conductors of the trunk line include at least one conductor configured to convey both power and communications.
Malkowski teaches the plurality of conductors of the trunk line include at least one conductor configured to convey both power and communications, (see figure 1; [0029], [0032]; and claims 1 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malkowski into the kit of Greer for the purpose of improving a technique for supplying power and data signals .   
10.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Delaney et al. (US 6,848,933).
	Regarding claim 10, Greer teaches the power distribution and communications system of claim 2, but Greer does not explicitly teach wherein the trunk line is a round cable.
Delaney teaches the trunk 180 could be provided as a round cable, (col. 6, lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Delaney into the power distribution of Greer in order to provide a trunk line is a round cable.
Regarding claim 19, Greer teaches the kit of claim 14, but Greer does not explicitly teach wherein the trunk line is a round cable.
Delaney teaches the trunk 180 could be provided as a round cable, (col. 6, lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Delaney into the kit of Greer in order to provide a trunk line is a round cable.
11.	Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Brown (US 2013/0271814).
Regarding claim 11, Greer teaches the power distribution and communications system of claim 2, but Greer does not explicitly teach wherein the second location is between the first location and a third location of an optically switchable window.
Brown teaches the second location is between the first location and a third location of an optically switchable window, (see figure 1 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown into the power distribution of Greer in order to generate a power signal having a power profile that includes one or more power profile portions, each power profile portion having one or more voltage or current characteristics.
Regarding claim 12, Greer teaches the power distribution and communications system of claim 2, but Greer does not explicitly teach wherein the optically switchable windows comprise electrochromic devices on transparent substrates.
Brown teaches the optically switchable windows comprise electrochromic devices on transparent substrates, (see par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown into the power distribution of Greer in order to provide each window including an optically-switchable device on a substantially transparent substrate.
Regarding claim 23, Greer teaches the kit of claim 14, but Greer does not explicitly teach further comprising the one or more of the plurality of optically switchable windows.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown into the kit of Greer in order to provide a optically switchable window.
Regarding claim 24, further Brown discloses the kit, wherein the one or more of the plurality of optically switchable windows comprise one or more electrochromic devices on one or more transparent substrates, (see par. [0007]).  
Allowable Subject Matter
12.	Claims 8-9 and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 8 and 20 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a plurality of window controllers coupled between the optically switchable windows and the plurality of drop lines, wherein the window controllers comprise circuitry for receiving commands and, based on the commands, delivering electrical power from the trunk line and the plurality of drop lines to the optically switchable windows and driving optical transitions of the optically switchable windows; and at least one network controller coupled to the plurality of windows controllers, wherein the at least one network controller comprises circuitry for generating and delivering the commands to the windows controllers over the trunk line 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836